Citation Nr: 0028475	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-26 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an increased evaluation for the residuals of a 
left ankle fracture, currently rated 10 percent disabling.

Entitlement to an increased evaluation for degenerative 
arthritis of the left wrist, currently rated 10 percent 
disabling.

Entitlement to an increased (compensable) evaluation for the 
residuals of a right ulna fracture.

(The issue of waiver of recovery of an overpayment of Chapter 
31 education benefits is the subject of a separate Board of 
Veterans' Appeals decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran apparently had active service from September 1976 
to June 1991.

This appeal arises from a decision in July 1997 which 
continued the veteran's 10 percent disability evaluations for 
the residuals of a left ankle fracture and degenerative 
arthritis of the left wrist and continued his non-compensable 
disability evaluation for the residuals of a right ulna 
fracture.

The veteran's representative, at a July 2000 hearing on 
appeal, raised the issue of special monthly compensation 
based on loss of use of the left hand.  This issue is 
referred to the Regional Office (RO) for appropriate action.


REMAND

The veteran testified at the aforementioned hearing on appeal 
that he sees Michael S. Kennedy, M.D., every two to three 
weeks for treatment of his orthopedic disabilities.  The most 
recent treatment records currently associated with the 
veteran's claims file are dated in August 1998.  The veteran 
further testified that Dr. Kennedy has made a diagnosis of 
arthritis of the right ulna.

The veteran's representative has asserted that the findings 
made on two Department of Veterans Affairs (VA) examinations, 
conducted only three months apart in 1998, are quite 
inconsistent.  After reviewing the records, the Board of 
Veterans' Appeals (Board) finds that to ensure that the VA 
has met its duty to assist the veteran in developing the 
facts pertinent to the claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
ankle, left wrist and right ulna 
disabilities since August 1998.  After 
securing the necessary release, the RO 
should obtain the records not already 
secured from the medical care providers.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  Thereafter, the veteran should be 
afforded a VA examination by an orthopedic 
specialist to determine the current extent 
and severity of the veteran's left ankle, 
left wrist and right ulna disabilities.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in detail.  
The orthopedic specialist should identify 
the limitation of activity imposed by the 
disabling conditions, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disabilities upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joints 
exhibit weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).
The claims file, including a copy of this 
REMAND, must be made available to the 
orthopedic specialist before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims for increased 
evaluations, including consideration of 
whether a separate rating should be 
assigned for arthritis of the right ulna.  
If the benefits sought on appeal are not 
granted to the satisfaction of the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which includes a summary of all 
evidence received subsequent to the 
December 1999 supplemental statement of 
the case.  They should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying information and ensure due process.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



